Citation Nr: 1137667	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  04-11 406 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1968, which included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for a skin disability.

The RO, in the April 2003 rating decision, denied service connection for a skin disability, to include as due to herbicide exposure and mustard gas exposure.  The Veteran filed a timely Notice of Disagreement as to the April 2003 rating decision, and specifically limited his appeal to the issue of service connection for a skin disability, as due to herbicide exposure.  A Statement of the Case (SOC) was issued in February 2004.  That same month, in his substantive appeal (on VA Form 9), the Veteran reiterated his desire to appeal only the issue of service connection for a skin disability, claimed as due to herbicide exposure.  Therefore, the issue on appeal is properly identified above.

In August 2004, the Veteran testified before a Decision Review Officer at a local RO hearing.  A transcript of the hearing is associated with the claims file.  The Veteran has not requested a hearing before the Board.  

This case was previously remanded by the Board in December 2006 and June 2009 for further evidentiary development.

In April 2011, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) in order to address various questions involved in the Veteran's appeal.  The requested VHA medical opinion, from a dermatologist, was received in June 2011.  The Board provided the Veteran and his representative with a copy of the opinion later that month and advised him that he had 60 days to submit further argument and evidence in support of his claim.  In July 2011, the Veteran through his representative submitted Appellant's Response Brief.  

FINDINGS OF FACT

1.  The Veteran is currently diagnosed with lichen simplex chronicus (LSC), also known as neurodermatitis.    

2.  The Veteran's currently diagnosed LSC has not been linked by competent medical opinion to service, to include presumed in-service herbicide exposure.  

3.  The preponderance of the competent and probative evidence weighs against a finding that the Veteran's current skin disability had its onset in service or is otherwise causally related to service, to include exposure to herbicide agents or any event or incident therein. 


CONCLUSION OF LAW

The Veteran's skin disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6)(iii), 3.309(e) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In a notice letter dated in August 2002, the Veteran was informed of the information and evidence needed to establish entitlement to service connection for his claimed skin disorder.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claim.  

In particular regard to Dingess requirements, the Veteran was advised, in a subsequent December 2006 notice letter, how VA determines the disability rating and effective date once service connection is established.

Although the Veteran was not provided with notice regarding the disability rating and effective date elements pursuant to Dingess prior to the initial denial of the claim, such timing defect is not prejudicial.  The Veteran's claim was readjudicated following issuance of proper notice.  Moreover, because the Veteran's claim is being denied for reasons explained below, no disability rating or effective date will be assigned rendering any lack of timely notice moot.  

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the February 2004 SOC, and the multiple SSOCs issued from October 2004 to November 2010, which included discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See Quartuccio, supra, at 187.

With regard to VA's statutory duty to assist, the Board notes that the Veteran's STRs are included in the claims folder.  In addition, post-service treatment records adequately identified as relevant to the claim have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  There are also several written statements from the Veteran.    

Also, the Veteran was afforded with a medical examination in September 2009, which was pursuant to the Board's remand.  However, because the examiner provided no explanation for his conclusion and did not discuss certain lay and medical evidence pertinent to the claim, a VHA expert medical opinion was obtained in June 2011.  For reasons explained in greater detail below, the Board finds the VHA expert medical opinion to be adequate for the purpose of this adjudication.  No further medical examination or medical opinion is needed.    

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board further finds that there has been substantial compliance with our prior remands.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review.

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The law provides that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

In this case, the Veteran asserts that he initially manifested a skin rash during service, which may be related to his exposure to herbicides in Vietnam, and has continued since that time.  On such basis, he seeks entitlement to service-connected disability compensation benefits for his present skin disorder.

The Board will first consider whether the Veteran's claimed skin disorder is causally or etiologically related to in-service herbicide exposure.  

The Board notes that service records confirm that the Veteran has qualifying service in the Republic of Vietnam.  His DD Form 214 shows that he had foreign service for a period of eleven months and twenty-nine days, and was awarded the Vietnam Campaign Medal and Vietnam Service Medal, among other awards and decorations.  His service records further show that he had service in the Republic of Vietnam beginning in June 1967.    

Because the Veteran's service personnel records show that he has the requisite service in Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii), he is presumed to have been exposed to herbicide agents, in the absence of affirmative evidence to the contrary.  

In addition, the medical evidence shows that the Veteran is currently diagnosed with LSC.  Specifically, the September 2009 VA examiner concluded that the Veteran had a diagnosis of lichen simplex chronicus based on review of the claims folder and interview and examination of the Veteran.  The Veteran's treatment records also document a medical history of LSC. 

However, the Veteran is not entitled to presumptive service connection based on herbicide exposure, because his currently diagnosed LSC is not enumerated as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Also, there is no competent medical opinion linking the currently diagnosed LSC to presumed in-service herbicide exposure.  Although the Veteran has attributed his currently diagnosed LSC to presumed in-service herbicide exposure, he is a layperson and does not have the requisite medical expertise to provide a competent opinion linking his current LSC to presumed herbicide exposure in service.  Thus, because the Secretary has not specifically found any linkage between the Veteran's currently diagnosed LSC and herbicide exposure and there is no other competent medical evidence indicating that such a nexus relationship exists, his claimed disorder cannot be presumed to be due to Agent Orange exposure.

Nonetheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct incurrence or aggravation in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board recognizes that the Veteran has asserted that his skin problems began during his Vietnam service.  In light of the Veteran's assertion, the Board is required to address the credibility of his lay account of having a continuity of skin problems since service.   

The Veteran's STRs show that his skin was clinically evaluated as normal at the February 1966 entrance examination.  He later received treatment and was prescribed medication for tinea cruris and a rash in his crotch in September 1967 and March 1968, respectively.  He was also noted to have a fine skin rash on his penis in December 1967.  There are no other notations pertaining to skin problems in service.  At the service separation examination in May 1968, his skin was clinically evaluated as normal and he reported that he did not have a history of skin diseases.

The Veteran has reported that he received treatment for his skin problems at the VA Medical Center (VAMC) in New Orleans, Louisiana, beginning approximately two months after he was separated from active duty and, thereafter, from a private physician, Dr. B, in New Orleans.  However, post-service treatment records prior to 1996 are unavailable and, consequently, are not included in the record.   
      
It appears that the first evidence of a skin disorder after service included in the record is shown in September 1996.  See September 1996 Medical Certificate.  At that time, the Veteran reported having a rash on his right leg, and an assessment of "ulcer on medial lateral aspect of right leg" was made in triage.  He reported a history of having a chronic rash on both feet for 25 years.  VA progress notes dated in September 1996 also include his complaints of chronic rash on his legs.  

Also, in July 1997, the Veteran reported for treatment complaining of a skin rash on his left leg that had persisted for six months.  He said he had experienced a similar eruption in the 1960s, and reported that he was being followed by Dr. B. The final clinical assessment was lichen simplex chronicus (LSC)/asteatotic eczema.  See July 1997 VA outpatient treatment record.  Subsequent treatment records show the Veteran continued to complain of and receive treatment for LSC, and consistently reported suffering from skin lesions since Vietnam.  See VA outpatient treatment records dated from February 1997 to March 2004.

In March 2003, the Veteran was afforded a VA examination, at which the VA examiner noted a past medical history significant for LSC, among other disabilities.  At the time of the examination, the Veteran reported that he had a rash while he was in the service which has been treated since then but never goes away.  The March 2003 VA examiner noted that clinical examination revealed several areas of macular, hypo- and hyperpigmented areas on both legs, which had been diagnosed as LSC and treated since 1967.    

Although the March 2003 VA medical examiner wrote that the Veteran's skin disorder had been treated since 1967, it is clear that he was merely restating the medical history as reported to him by the Veteran and did not provide an informed medical opinion regarding the likelihood that the Veteran's currently diagnosed LSC was related to active service, to include any presumed herbicide exposure therein.  See LeShore v. Brown, Vet. App. 406, 409 (1995) (mere transcription of lay history as reported by the Veteran does not become competent medical evidence merely because the transcriber is a medical professional).  We recognize that such an opinion cannot be rejected solely because it is based upon a history supplied by the Veteran, but the critical question is whether it is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence).

In September 2009, the Veteran underwent another VA medical examination, pursuant to the Board's remand.  Based on review of the claims folder and examination and interview of the Veteran, the September 2009 VA examiner concluded that the Veteran had a diagnosis of LSC that was "less likely than not" caused by or a result of active military service including exposure to herbicides.  While the examiner further wrote that the Veteran's skin disorder is a neurodermatosis related to chronic scratching by the Veteran, is common in the general population, and is often related to psychiatric problems, he also indicated that an inciting agent/factor may have begun the itch/scratch cycle.  He added that the inciting factors which began the itching were undetermined, and a comment could not be made as to the possibility of a relationship to herbicides as an inciting factor.  However, the examiner provided no explanation for his conclusion in this regard.  Further, although he confirmed review of the Veteran's STRs, he did not provide any discussion regarding the relevant findings pertaining to skin problems included therein or the Veteran's competent lay assertion (subject to a credibility determination) that he has had recurrent/chronic skin rash since his service in Vietnam.

Because the September 2009 VA medical opinion was inadequate for the above reasons, we requested a VHA expert medical opinion from a dermatologist regarding the claim.  In the June 2011 VHA opinion, the reviewing dermatologist concluded that it is less likely than not the Veteran's skin disability was related to military service.  After summarizing the relevant findings included in the Veteran's STRs and in post-service medical records, the reviewing dermatologist noted that the Veteran's currently diagnosed LSC, also termed as neurodermatitis, is a common condition of the skin related to excessive scratching.  She wrote that thickened areas of skin develop in response to chronic rubbing and scratching of the skin, and predisposing factors are xerosis (which was noted on this Veteran's initial VA examination in 1997) and atopic dermatitis.  The reviewer also explained that stress and obsessive-compulsive disorder could also predispose to this condition.  She further commented that hyperpigmentation could occur in long-standing disease, as had been described in the Veteran's record.

The reviewing dermatologist then wrote that herbicide agent/Agent Orange exposure has been associated with two skin diseases: porphyria cutanea tarda and chloracne.  She commented that neither of those disorders is related to LSC, nor are the findings of either of the disorders clinically similar to LSC and, therefore, should not cause any diagnostic confusion.  She added that while there is evidence of current disability in this case, there is no evidence of occurrence or aggravation during active duty or a reasonable link between the current disability and active duty established based on her review of the Veteran's claims file.  

Thus, there is conflicting evidence of record regarding whether the Veteran's current skin problems are related to his period of military service.  

In support of the claim, the evidentiary record shows that the Veteran was treated for skin problems in service and has competently reported having a continuity of symptomatology since service.  In this regard, it is observed that he reported in 1997 that he had suffered from skin lesions since Vietnam, which was several years before filing his service-connection claim.  

Nonetheless, the Veteran's STRs are devoid of any specific finding or treatment for LSC, and there is no mention of any skin problems during the last two months of service (i.e., during the period from March to May 1968).  It is also noted that the Veteran specifically denied having any skin diseases on the May 1968 separation report of medical history, and his skin was clinically evaluated as normal at that time.  Because the Veteran's statement and the clinical evaluation in May 1968 were contemporaneous to his time of separation from service, they are deemed more credible and afforded greater probative value than his later lay statements relating the onset of his skin problems to service and his assertion of a continuity of skin symptomatology since his Vietnam service.  

Further, in evaluating the credibility of the Veteran's statements relating the onset of his problems to service, it is noted that he stated in 1996 that he had had a rash on both feet for the past 25 years, which would have begun after service (i.e., in 1971).  As above, this earlier statement by the Veteran is also deemed more credible and probative than his later assertions of a continuity of skin problems since service.    

In addition, the competent medical opinion evidence does not indicate that the Veteran's in-service skin problems are related in any way to his currently diagnosed LSC.  As stated above, the reviewing dermatologist found no causal or etiological link between the Veteran's current LSC and service, to include as due to presumed herbicide exposure.  Because the dermatologist has specialized expertise in the area of skin disorders and based her well-reasoned and thorough opinion on review of the claims folder, her opinion is afforded great probative value.  Further, there is no competent medical opinion to the contrary in the evidentiary record.  

To the extent that the Veteran has asserted that he was treated for skin problems approximately two months after leaving service, the Board notes that the Veteran is competent to report such treatment, and there is no clear indication that his account of such treatment is not credible.  However, the Veteran has not specifically asserted that he was diagnosed with and treated for LSC during the first post-service year and, even if he was, it is not a disease subject to service connection on a first-year-post-service  presumptive basis under 38 C.F.R. § 3.309(a).   

In summary, the Board finds the Veteran does not have a disease for which presumptive service connection based upon herbicide exposure is provided.  In addition, the credible and probative evidence of record is against finding that a skin disorder was incurred during military service, and there is no competent evidence of record otherwise relating the Veteran's currently diagnosed skin disorder to his military service, to include his presumed exposure to herbicides.   

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for a skin disorder, either on a direct basis or as due to herbicide exposure, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a skin disability, to include as due to herbicide exposure, is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


